Name: Commission Regulation (EC) No 2931/94 of 1 December 1994 fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  agricultural activity;  economic policy;  cooperation policy
 Date Published: nan

 No L 308/10 Official Journal of the European Communities 2. 12. 94 COMMISSION REGULATION (EC) No 2931/94 of 1 December 1994 fixing the aid for the supply of breeding rabbits to the Canary Islands under die arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas, therefore, Commission Regulation (EEC) No 2900/92 of 5 October 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with breeding rabbits Q, as last amended by Regulation (EC) No 2488/94 (8), should be repealed from the same date ; Whereas the provisions of this Regulation should take effect on the date of entry into force of the Regulation laying down the common detailed rules for implementa ­ tion of the arrangements and establishing the supply balance ; Whereas the Management Committee for Eggs and Poul ­ trymeat has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) and 4 (4) thereof, Whereas Annex III to Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing a forecast balance for the supply to the Canary Islands of agricul ­ tural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601 /92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantity of breeding rabbits originating in the Community eligible for the aid provided for in Article 4 of Regulation (EEC) No 1601 /92 with a view to develo ­ ping the potential for production in the archipelago ; HAS ADOPTED THIS REGULATION : Article 1 The aid provided for in Article 4 (1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of bree ­ ding rabbits originating in the Community in accordance with the supply balance established by Regulation (EC) No 2883/94 shall be as set out in Annex hereto. Whereas the abovementioned aid should be fixed taking account, in particular, of the costs of supply from the world market, the conditions arising from the geogra ­ phical situation of the Canary Islands and current prices for exports of the animals or products in question to third countries : Article 2 The provisions of Regulation (EC) No 2790/94 shall apply. Article 3 Regulation (EEC) No 2900/92 is hereby repealed. Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commis ­ sion Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94 ; whereas that Regulation defines new detailed rules for the management of the arrangements, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations carried out under the specific arrangements ; whereas those provisions replace the detailed rules laid down by Commission Regulation (EEC) No 1695/92 (*), as last amended by Regulation (EEC) No 2596/93 (*), and apply in the various market sectors from 1 December 1994 ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 304, 29. 11 . 1994, p. 18 . (4) OJ No L 296, 17. 11 . 1994, p. 23. 0 OJ No L 179, 1 . 7 . 1992, p. 1 . Ã  OJ No L 238 , 23. 9. 1993, p. 24. 0 OJ No L 290, 6. 10. 1992, p. 6.0 OJ No L 265, 15. 10 . 1994, p. 15. 2. 12. 94 Official Journal of the European Communities No L 308/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX Supply to the Canary Islands of breeding rabbits originating in the Community for the period 1 July 1994 to 30 June 1995 (ECU/unit) CN code Description Aid ex 0106 00 10 Breeding rabbits :  pure-bred and grandparents 25  parents 20